UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 1050 17th Street, Suite 1710 Denver, CO 80265 (Address of principal executive offices) (Zip code) Teresa Axelson 1050 17th Street, Suite 1710 Denver, CO 80265 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: December 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS Portfolio Manager Commentary (Unaudited) December 31, 2014 Market Review The benchmark MSCI Golden Dragon Index traded in a channel that ranged from -8.65% to .71% year-to-date return until mid-May before turning positive for the rest of the year. The index posted strong returns until it reached a high point for the year at 12.73% year-to-date return. The market sold off, falling to a 2.95% year-to-date return by the end of September. For the final quarter of the year, it traded in a range of 2.36% to 8.85% year-to-date, with the benchmark ending the year with of total return of 7.72% for 2014. The return in the Greater China region lagged the broad US equity markets. The government enacted stimulus efforts that help spur the 7.4% GDP growth, but it was the weakest annual growth numbers since 1990 and short of the 7.5% target. The government policymakers are trying to manage the slowing growth rate of the economy, which the IMF predicts will grow 6.8% in 2015. Low current inflation of 0.8% leaves policy makers room for additional stimulus. There remains substantial concern over falling property prices, though December new home sales showed the first year-over-year growth in a year indicate some market stabilization. The lack of transparency in the shadow banking system and the potential unrecognized bad debt held by Chinese banks are ongoing concerns. As with any developing market, the path may be volatile, but the underlying trends for China still point to continued rapid economic expansion which should translate over the long term into value for the equity markets in the Greater China region. Fund Performance The Shelton Greater China Fund returned 6.19% in 2014. The fund performance was highly correlated to the benchmark index throughout the year. The fund continues to be geographically well diversified across the region with exposure to China, Hong Kong and Taiwan, though the fund has maintained higher exposure to Hong Kong and China domiciled companies and less exposure to Taiwan than the benchmark index. The fund is diversified across market sectors, though the fund holdings do reflect the broad market with the majority of the assets invested in the Financial and Information Technology sectors. The fund’s Financial sector holdings were the dominant contributor to positive returns in 2014. Individual Financial stocks which performed well were Bank of China, China Taiping Insurance Holdings and China Construction Bank Corp. Non-Financial stocks which also made strong contributions included Sihaun Pharmaceutical Holdings, China Mobile, Taiwan Semiconductor Manufacturing, Huaneng Power International and Asustek Computer. Fund holdings in the Consumer Discretionary and Industrials sectors were the primary drags on portfolio return, with Sands China, China State Construction International, Haier Electronics Group and Galaxy Entertainment Group being among the largest laggards. Long-Term Market Themes The manager believes that China will continue to experience strong economic growth for the foreseeable future that will be reflected over the long term in the equity markets. The Greater China regions equity markets will continue to exhibit volatility, as lofty growth expectations, uncertainty due to the lack of transparency (relative to domestic US markets) and the potential influence of a very strong central government are digested through an evolving financial infrastructure. The manager will continue to maintain a portfolio diversified across the region and sectors, using the broad market as a guideline and over or under weighting by geography or sector as our views evolve. Sector concentrations as well as specific stock investments will be guided by macro events as well as the likely beneficiaries of changes in government policy. The financial services sector will continue benefit from reforms that provide access to the Chinese financial markets to both foreigners and Chinese nationals. We’ll look for opportunities to invest in companies that can provide energy in a more pollution-efficient manner. Healthcare and construction should continue to benefit from China’s continued rapid urbanization and stimulus in the form of major infrastructure projects. Though the fund’s returns were hampered by investments in the Consumer Discretionary and Consumer Staple sectors, we still believe companies positioned to sell goods and services to China’s rapidly growing middle class will provide growth opportunities over the long-term. William Mock Portfolio Manager December 31, 2014 Historical Performance (Expressed in U.S. Dollars) (Unaudited) December 31, 2014 All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. Current performance may be lower or higher than the performance data cited. For more recent performance information, visit our website at www.sheltoncap.com. Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns for years ended 12/31/14 Fund/Benchmark One Year Since 6/11/2011 (Annualized) Five Year (Annualized)* Ten Year (Annualized)* Shelton Greater China Fund 6.19% -0.46% 1.90% 3.92% MSCI Golden Dragon Index 7.72% 4.18% 5.32% 8.63% * The Fund’s investment objective and investment advisor have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 3 of the Notes to financial statements for more information about the change in investment advisor. On June 11, 2011, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. 2 About Your Fund’s Expenses (Unaudited) December 31, 2014 The Fund’s advisor, Shelton Capital Management (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2014 to December 31, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value July 1, 2014 (in U.S. Dollars) Ending Account Value December 31, 2014 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual Hypothetical (5% return before expenses) *
